DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
This Action is in response to Applicant’s Reply of March 2, 2022.

Claims 3-5, 7, 14, and 15 have been cancelled.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 112(b) rejection thereof.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.

Applicant has argued that Woods and Herrera et al. do not disclose an anti-vibration sub.
As previously indicated by the Examiner, while Woods and Herrera do not disclose that the sleeve and drill pipe segment are used as an anti-vibration sub, the “anti-vibration” aspect of the sub of claims 1and 13 are considered intended use recited in the 

2111.02 Effect of Preamble
II. PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017) (nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.
However, a "preamble may provide context for claim construction, particularly, where … that preamble’s statement of intended use forms the basis for distinguishing the prior art in the patent’s prosecution history." Metabolite Labs., Inc. v. Corp. of Am. Holdings, 370 F.3d 1354, 1358-62, 71 USPQ2d 1081, 1084-87 (Fed. Cir. 2004). The patent claim at issue was directed to a two-step method for detecting a deficiency of vitamin B12 or folic acid, involving (i) assaying a body fluid for an "elevated level" of homocysteine, and (ii) "correlating" an "elevated" level with a vitamin deficiency. Id. at 1358-59, 71 USPQ2d at 1084. The court stated that the disputed claim term "correlating" can include comparing with either an unelevated level or elevated level, as opposed to only an elevated level because adding the "correlating" step in the claim during prosecution to overcome prior art tied the preamble directly to the "correlating" Id. at 1362, 71 USPQ2d at 1087. The recitation of the intended use of "detecting" a vitamin deficiency in the preamble rendered the claimed invention a method for "detecting," and, thus, was not limited to detecting "elevated" levels. Id.
See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that "a ‘[r]eview of the entirety of the ’047 patent reveals that the preamble language relating to ‘blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental characteristic of the claimed invention that is properly construed as a limitation of the claim.’" Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a "hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal" was not a limitation of the claim because (i) the body of the claim described a "structurally complete invention" without the preamble, and (ii) statements in prosecution history referring to "punching and connecting" function of invention did not constitute "clear reliance" on the preamble needed to make the preamble a limitation).

Applicant has argued that the annular rings of Wood are not integral with or extending from the outer diameter of the body portion but are positioned on a bearing sleeve 18 and that the Examiner is “attempt[ing] to ignore this limitation by assigning a definition of integral equivalent to locking”.
The Examiner’s interpretation of “integral” is not assigning a new definition to the term but rather treating “integral” as set forth in MPEP 2144.04(V)(B) (reproduced below).  The term “integral” was not held to be limited to fabrication of the parts from a single piece of metal, but was inclusive of other means for maintaining the parts fixed together as a single unit, e.g. fastening or welding.  In re Larson et al., 340 F2d 965; 144 USPQ 347 (CCPA 1965).  In re Hotte, 475 F2d 644; 177 USPQ 326 (CCPA 1973).
18 forms the annular rings 19a and the sleeve is disclosed as being locked to the joint member 2:71-79.  As such, the sleeve and annular rings are integral with the body portion.  Further, Figure 4 (reproduced below) shows that the sleeve and annular rings extend from the outer diameter of the body portion.
It is noted that “integral” and “formed of the same piece” are not equivalent limitations.  The later requires that a single piece of material that is used to form or forms the structural components.  

2144.04   Legal Precedent as Source of Supporting Rationale
V.   MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS

B.   Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

Applicant has argued that Woods, Herrera, and Appleton fail to disclose a sub length of between 6 feet and less than 10 feet.
While Applicant is correct that none of the applied references disclose a sub length of between 6 feet and less than 10 feet, the length of the sub is considered a 
In this case, paragraph [0016] of the instant specification gives no criticality to the length of the sub.  Paragraph [0016] merely indicates that “[t]he sub may be of varying lengths but typically less than 10 feet, and more particularly 6 feet for example.”  Therefore, the length of the sub can be said to be obvious.

2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions 
B. There Must Be an Articulated Rationale Supporting the Rejection

In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

The Examiner notes that Applicant has failed to argue the Examiner's position that it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Woods so that the rings were between 5 and 25 percent of the nominal diameter of the sub. Therefore, Applicant is considered to have conceded this point with regard to pending claim(s) 1.  MPEP 2144.03(C); In re Gunther, 125 F.2d 1020, 1022 (C.C.P.A. 1942); In re Chevenard, 139 F.2d 711,712 (C.C.P.A. 1943).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Casassa et al. (US 2011/0114338, Cas).

Regarding claim 1:  Woods discloses an anti-vibration sub 5 – Fig 1, 4 (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent 4 – Fig 1 which rotate during drilling 2:107-123 and have a drill pipe segment length Fig 1 within a downhole drill string comprising:
a cylindrical steel pipe A (see reproduction of Figure 4 below) having an outside diameter B (see reproduction of Figure 4 below) and an anti-vibration sub length shorter than the drill pipe segment length element 5 is a “collar” thus known to be shorter than a length of tubing, 2:13-15, the cylindrical steel pipe having a body portion having an outside diameter C (see reproduction of Figure 4 below) smaller than the outside diameter of the cylindrical steel pipe Fig 4 and having a plurality of axially spaced annular rings 19a extending outwardly from the outside diameter of the body portion Fig 4 for transmitting thrust loads and distributing axial loads while drilling 2:63-3:71; and
a non-rotating protector sleeve 13a – doesn’t rotate relative to wellbore, 2:115-123; formed on body by molding, 2:80-106 coupled to the body portion and engaging the axially spaced annular rings Fig 4, wherein the non-rotating protector sleeve does not rotate while the drill pipe and annular rings rotate 2:107-123;
wherein the cylindrical steel pipe has threaded connectors D, E (see reproduction of Figure 4 below) on either end for placement between and attachment to the end of the adjacent individual drill pipe segments within the drill string Fig 1 and wherein an outside diameter of the protector sleeve is equal to or larger than an outside diameter of the drill string Fig 4 thereby causing the anti-vibration sub to act as a nodal point to absorb vibrational energy from the drill string;
wherein the annular rings have angled side surfaces Fig 4; and
as shown in Fig 4 and have a radius at a root of the annular rings that is 10 percent to 50 percent of a height of the rings as shown in Fig 4 (These values are not specifically disclosed by Wilson however the shape of the rings is the same as that of the instant application and thus would have the same relative dimensions as that of the instant application).

While Woods does not disclose the use of the sub to absorb vibrational energy, as the structure of Woods is the same as that of the instant application the end result or function will also be the same. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.
The limitation “molded” is considered a product by process limitation.  MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The non-rotating protector sleeve is anticipated by Wood. The process by which the sleeve is made is not a patentable distinction.


    PNG
    media_image1.png
    391
    224
    media_image1.png
    Greyscale

Woods discloses all of the limitations of the above claim(s) except for the protector sleeve having an internal diameter fluid bearing surface geometry to provide lubrication between the non-rotating sleeve when the sleeve is not rotating and the annular rings are rotating, the annular rings being between 5 percent to 25 percent of a nominal diameter of the anti-vibration sub, and the length of the sub being between 6 feet and less than 10 feet.
Cas discloses a non-rotating protective sleeve 41 that has an internal diameter bearing surface geometry 42 - Fig 2B, [0023], [0079], [0080] that provides lubrication between the sleeve and the drill pipe when the drill pipe is rotating [0137].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Woods so that the sleeve included an internal diameter fluid bearing surface geometry, as taught by Cas, to [0120].

Woods, as modified, discloses all of the limitations of the above claim(s) except for the annular rings being between 5 percent to 25 percent of a nominal diameter of the anti-vibration sub.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to that the rings were between 5 and 25 percent of the nominal diameter of the sub since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ233.

Woods, as modified, discloses all of the limitations of the above claim(s) except for the length of the sub being between 6 feet and less than 10 feet.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to that the length of the sub was between 6 feet and less than 10 feet since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ233.

Regarding claim 2:  Wherein the plurality of axially spaced annular rings are between three to seven Fig 4 of Woods.

Regarding claim 6:  Wherein the protector sleeve is positioned over the annular rings Fig 4 of Woods.

Regarding claim 16:  Woods discloses all of the limitations of the above claim(s) except for the protector sleeve having an internal diameter fluid bearing surface geometry.
Cas discloses a non-rotating protective sleeve 41 that has an internal diameter bearing surface geometry 42 - Fig 2B, [0023], [0079], [0080], [0137].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wood so that the sleeve included an internal diameter fluid bearing surface geometry as taught by Cas in order to have reduced wear between the sleeve and body portion [0120].

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Cas as applied to claim 1 above, and further in view of Lav.

Regarding claims 8 and 11:  Woods, as modified, discloses all of the limitations of the above claim(s) except for the protector sleeve having a hard outer layer and soft elastomeric inner layer.
13 to a drill pipe 11. The wear sleeve 13 is considered equivalent to the sleeve 36 of Woods. Lav also discloses that the wear sleeve is molded in place via layer 15, 1:6-10, 4:45-5:12.  The sleeve of Lav also includes a hard outer layer 13 and the soft elastomeric inner layer 15.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods so that the molded sleeve included a hard outer layer and a soft elastomeric inner layer as taught by Lav in order to have increased the strength of the connection between the sleeve and the body portion 1:16-63.

Regarding claim 11:  Wherein the protector sleeve of Woods, as modified, is molded from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin 5:15-45 of Lav or combinations thereof.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Cas as applied to claim 1 above, and further in view of Moore.

Regarding claim 9: Woods, as modified, discloses all of the limitations of the above claim(s) except for the protector sleeve including grooves in an outer surface.
Moore discloses a non-rotating protector sleeve 14. The sleeve includes a plurality of grooves 19 located on its outer surface [0015], Fig 3.
[0015].

Regarding claim 10: Wherein the grooves are straight Fig 3 of Moore.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Cas as applied to claim 1 above, and further in view of Wilson.

Woods, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Woods.  Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof 4:46-57, Fig 1.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to position the anti-vibration sub at buckling locations of the drill string, as suggested by Wilson, in order to have increased the buckling strength of the drill string 4:46-57.

Alternately, claims 1, 2, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Casassa et al. (US 2011/0114338, Cas) and Moore et al. (US 2008/0217063, Moore).

Regarding claim 1:  Woods discloses an anti-vibration sub 5 – Fig 1, 4 (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments 6 – Fig 1 having a drill pipe segment length within a downhole drill string comprising:
a cylindrical steel pipe A (see reproduction of Figure 4 above) having an outside diameter B (see reproduction of Figure 4 above) and an anti-vibration sub length shorter than the drill pipe segment length element 5 is a “collar” thus known to be shorter than a length of tubing, 2:13-15, the cylindrical steel pipe having a body portion having an outside diameter C (see reproduction of Figure 4 above) smaller than the outside diameter of the cylindrical steel pipe Fig 4 and having a plurality of axially spaced annular rings 19a extending outwardly from the outside diameter of the body portion Fig 4 for transmitting thrust loads and distributing axial loads while drilling 2:63-3:71; and
a non-rotating protector sleeve 13a – doesn’t rotate relative to wellbore, 2:115-123; formed on body by molding, 2:80-106 coupled to the body portion and engaging Fig 4, wherein the non-rotating protector sleeve does not rotate while the drill pipe and annular rings rotate 2:107-123;
wherein the cylindrical steel pipe has threaded connectors D, E (see reproduction of Figure 4 above) on either end for placement between and attachment to the end of the adjacent individual drill pipe segments within the drill string Fig 1 and wherein an outside diameter of the protector sleeve is equal to or larger than an outside diameter of the drill string Fig 4 thereby causing the anti-vibration sub to act as a nodal point to absorb vibrational energy from the drill string;
wherein the annular rings have angled side surfaces Fig 4; and
wherein the angled side surfaces range from 45 degrees to 75 degrees relative to a central axis of the anti-vibration sub as shown in Fig 4 and have a radius at a root of the annular rings that is 10 percent to 50 percent of a height of the rings as shown in Fig 4 (These values are not specifically disclosed by Wilson however the shape of the rings is the same as that of the instant application and thus would have the same relative dimensions as that of the instant application).

While Woods does not disclose the use of the sub to absorb vibrational energy, as the structure of Woods is the same as that of the instant application the end result or function will also be the same. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially 

Woods discloses all of the limitations of the above claim(s) except for the protector sleeve having an internal diameter fluid bearing surface geometry to provide lubrication between the non-rotating sleeve when the sleeve is not rotating and the annular rings are rotating, the non-rotating sleeve being molded, the annular rings being between 5 percent to 25 percent of a nominal diameter of the anti-vibration sub, and the length of the sub being between 6 feet and less than 10 feet.
Cas discloses a non-rotating protective sleeve 41 that has an internal diameter bearing surface geometry 42 - Fig 2B, [0023], [0079], [0080] that provides lubrication between the sleeve and the drill pipe when the drill pipe is rotating [0137].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Woods so that the sleeve included an internal diameter fluid bearing surface geometry, as taught by Cas, to provide lubrication between the non-rotating sleeve when the sleeve is not rotating and the annular rings are rotating, as suggested by the rotation of the sleeve of Cas relative to the drill pipe, in order to have reduced wear between the sleeve and body portion [0120].

Woods, as modified, discloses all of the limitations of the above claim(s) except for the non-rotating protector sleeve being molded.
Moore discloses a non-rotating protector sleeve 14, similar to the sleeve of Her, that is molded in place Abstract, [0030].


Woods, as modified, discloses all of the limitations of the above claim(s) except for the annular rings being between 5 percent to 25 percent of a nominal diameter of the anti-vibration sub.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to that the rings were between 5 and 25 percent of the nominal diameter of the sub since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ233.

Woods, as modified, discloses all of the limitations of the above claim(s) except for the length of the sub being between 6 feet and less than 10 feet.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to that the length of the sub was between 6 feet and less than 10 feet since it has been held that 

Regarding claim 2:  Wherein the plurality of axially spaced annular rings are between three to seven Fig 4 of Woods.

Regarding claim 6:  Wherein the protector sleeve is positioned over the annular rings Fig 4 of Woods.

Regarding claim 16:  Woods discloses all of the limitations of the above claim(s) except for the protector sleeve having an internal diameter fluid bearing surface geometry.
Cas discloses a non-rotating protective sleeve 41 that has an internal diameter bearing surface geometry 42 - Fig 2B, [0023], [0079], [0080], [0137].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wood so that the sleeve included an internal diameter fluid bearing surface geometry as taught by Cas in order to have reduced wear between the sleeve and body portion [0120].

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Cas and Moore as applied to claim 1 above, and further in view of Lav.

Regarding claims 8 and 11:  Wood, as modified, discloses all of the limitations of the above claim(s) except for the protector sleeve having a hard outer layer and soft elastomeric inner layer.
Lav discloses a method for securing a wear sleeve 13 to a drill pipe 11. The wear sleeve 13 is considered equivalent to the sleeve 36 of Woods. Lav also discloses that the wear sleeve is molded in place via layer 15, 1:6-10, 4:45-5:12.  The sleeve of Lav also includes a hard outer layer 13 and the soft elastomeric inner layer 15.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods so that the molded sleeve included a hard outer layer and a soft elastomeric inner layer as taught by Lav in order to have increased the strength of the connection between the sleeve and the body portion 1:16-63.

Regarding claim 11:  Wherein the protector sleeve of Woods, as modified, is molded from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin 5:15-45 of Lav or combinations thereof.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Cas and Moore as applied to claim 1 above, and further in view of Moore.

Regarding claim 9: Woods, as modified, discloses all of the limitations of the above claim(s) except for the protector sleeve including grooves in an outer surface.
14. The sleeve includes a plurality of grooves 19 located on its outer surface [0015], Fig 3.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods so that the outer surface of the sleeve included grooves as taught by Moore in order to have enhanced lubrication between the wellbore and the sleeve [0015].

Regarding claim 10: Wherein the grooves are straight Fig 3 of Moore.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Cas and Moore as applied to claim 1 above, and further in view of Wilson.

Woods, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Woods.  Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof 4:46-57, Fig 1.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to position the anti-vibration sub at buckling locations of the drill string, as suggested by Wilson, in order to have increased the buckling strength of the drill string 4:46-57.

Claims 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrera et al. (US 5,901,798, Her) in view of GB 238970 A (Appleton).

Regarding claim 13:  Her discloses an anti-vibration sub Fig 30a, Fig 31a (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments having a drill pipe segment length within a downhole drill string assembly disclosed as being used in a drill/pipe string – 2:4-14, the anti-vibration sub comprising:
a section of drill pipe 824 tubing having an outside diameter Fig 31a, the drill pipe tubing having a body portion having an outer diameter smaller than the outside diameter of the drill pipe tubing Fig 2, 32;
the section of drill pipe tubing 3, 4 – Fig 2 having connectors on opposite ends for connection to the end of the adjacent individual drill pipe segments;
a molded in place see below non-rotating protector sleeve 820 positioned along and directly adjacent to the body portion of the drill pipe tubing Fig 32; and
a hinged stop collar 822 – Fig 23a-c, 12:31-37 mechanically fastened to the body portion and having mechanical fasteners is positioned on either end of Fig 2, 31a.

The limitation “molded in place” is considered a product by process limitation.  MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The non-rotating protector sleeve is anticipated by Her. The process by which the sleeve is made is not a patentable distinction.

Her discloses all of the limitations of the above claim(s) except for the section of drill pipe tubing being shorter than the length of the segments of the drill string, wherein the length is between 6 feet and less than 10 feet.
Appleton discloses friction-reducing component similar to the friction-reducing component of Her.  Appleton further discloses that placing these types of components on subs mounted in the drill string is well known 1:14-2:4.  Appleton specifically uses the term “sub” which, by definition, is “any small component of a drillstring, such as a short drill collar or threaded crossover.” (see “Sub” included herewith).  Thus the sub is shorter than the other segments of the drill string.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Her so that the component therein was placed on a sub, or a section of drill pipe shorter than segments of pipe that make up the string, as taught by Appleton in order to have reduced wear on the 1:14-2:4.

Her, as modified, discloses all of the limitations of the above claim(s) except for the length of the sub being between 6 feet and less than 10 feet.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Her to that the length of the sub was between 6 feet and less than 10 feet since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ233.

Regarding claim 16:  Wherein the protector sleeve has an internal diameter fluid bearing surface geometry 800 – 14:9-15:13 of Her.

Regarding claim 17:  Wherein the protector sleeve has a hard outer layer 202 – 9:14-24 of Her and soft elastomeric inner layer 102 – 8:39-65 of Her.

Regarding claim 18:  Wherein the protector sleeve includes grooves in an outer surface Fig 19a of Her.

Regarding claim 19:  Wherein the protector sleeve is molded see below from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin or combinations thereof 8:39-65 of Her.
The limitation “molded” is considered a product by process limitation.  MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The non-rotating protector sleeve is anticipated by Her. The process by which the sleeve is made is not a patentable distinction.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Appleton as applied to claim 13 above, and further in view of Wilson (US 5,148,876).

Her, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Her. Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof.
It would have been considered obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to have modified Her to position the anti-vibration sub of Her, as modified, at buckling locations of the drill string, as suggested by Wilson, in order to have increased the buckling strength of the drill string 4:46-57.

Alternately, claims 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Appleton and Moore et al. (US 2008/0217063, Moore).

Regarding claim 13:  Her discloses an anti-vibration sub Fig 30a, Fig 31a (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments having a drill pipe segment length within a downhole drill disclosed as being used in a drill/pipe string – 2:4-14, the anti-vibration sub comprising:
a section of drill pipe 824 tubing having an outside diameter Fig 31a, the drill pipe tubing having a body portion having an outer diameter smaller than the outside diameter of the drill pipe tubing Fig 32;
the section of drill pipe tubing 3, 4 – Fig 2 having connectors on opposite ends for connection to the end of the adjacent individual drill pipe segments;
a non-rotating protector sleeve 820 positioned along and directly adjacent to the body portion of the drill pipe tubing Fig 32; and
a hinged stop collar 822 – Fig 23a-c, 12:31-37 mechanically fastened to the body portion and having mechanical fasteners is positioned on either end of the protector sleeve for axially retaining the protector sleeve along the body portion of the drill pipe tubing Fig 31a.

Her discloses all of the limitations of the above claim(s) except for the section of drill pipe tubing being shorter than the length of the segments of the drill string, wherein the length of the sub is between 6 feet and less than 10 feet.
Appleton discloses friction-reducing component similar to the friction-reducing component of Her.  Appleton further discloses that placing these types of components on subs mounted in the drill string is well known 1:14-2:4.  Appleton specifically uses the term “sub” which, by definition, is “any small component of a drillstring, such as a short drill collar or threaded crossover.” (see “Sub” included herewith).  Thus the sub is shorter than the other segments of the drill string.
1:14-2:4.

Her, as modified, discloses all of the limitations of the above claim(s) except for the non-rotating protector sleeve being molded in place.
Moore discloses a non-rotating protector sleeve 14, similar to the sleeve of Her, that is molded in place Abstract, [0030].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Her so that the protector sleeve was molded in place as taught by Moore in order to have been able to form the sleeve directly on the drill pipe.  This would have achieved the predictable result of eliminating the hinge or slit found on other sleeves that is needed to be able to place the sleeve around the drill pipe.  This hinge or slit, and the mechanical fasteners therefore, could loosen or break downhole thus causing failure of the sleeve.

Her, as modified, discloses all of the limitations of the above claim(s) except for the length of the sub being between 6 feet and less than 10 feet.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Her to that the length of the sub was between 6 feet and less than 10 feet since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ233.

Regarding claim 16:  Wherein the protector sleeve has an internal diameter fluid bearing surface geometry 800 – 14:9-15:13 of Her.

Regarding claim 17:  Wherein the protector sleeve has a hard outer layer 202 – 9:14-24 of Her and soft elastomeric inner layer 102 – 8:39-65. of Her

Regarding claim 18:  Wherein the protector sleeve includes grooves in an outer surface Fig 19a of Her.

Regarding claim 19:  Wherein the protector sleeve is molded from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin or combinations thereof 8:39-65 of Her.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Appleton and Moore as applied to claim 13 above, and further in view of Wilson.

Her, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Her. Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Her to position the anti-vibration sub of Her, as modified, at buckling locations of the drill string, as suggested by Wilson, in order to have increased the buckling strength of the drill string 4:46-57.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/15/2022